Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered December 17, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the defense counsel’s cross-examination of the police detective who conducted the murder investigation opened the door to the admission of hearsay testimony on redirect examination of the witness to explain why the police had limited their investigation to the defendant (see, People v Melendez, 55 NY2d 445; People v Bernard, 214 AD2d 576). Further, the court gave the jury proper limiting instructions regarding the purpose for which the testimony was received. Bracken, J. P., Thompson, Altman and McGinity, JJ., concur.